Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered. Applicant has argued that claim 9 should be allowed because claim 9 was not rejected.  This argument is respectfully found to be not persuasive because  claim 9 was not indicated to be allowable and claim 6 from which claim 9 depends was rejected  in the last Office Action.  Applicant has  amended claim 1 to  require “scanning a laser beam in X and Y directions from a laser oscillator in a Z direction to collect the laser beam inside the wafer to form a modified layer therein comprising a plurality of modified portions continuous to each other in the X an Y directions” “The modified layer has a shape with irregularities due to variation in the Z direction between individual modified portions of the plurality of modified portions” “thickness of each of the plurality of modified portions… is larger than a difference in height between highest and lowest positions of an unmodified layer of the wafer.” “The unmodified layer has a shape with irregularities corresponding to the variation in the Z direction between the individual modified portions.” and that the prior art relied upon in the last Office Action do not disclose, teach, or suggest all of the limitations of amended claim 1.  Applicant has argued that claim 6 has been similarly amended and  that the claims depending from claim 1 and claim 6 should be allowed for the same reasons.  New grounds of rejection are made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 
Claims 1, 4-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belle (US 2012/0258554 A1) in view of Ando et al (US 2011/0039356 A1)(“Ando”) and of   Yamamoto et al (US 2020/0365758 A1)(“Yamamoto”).
Belle discloses a slicing method, as Belle discloses a method for separation of a modified layer  (para. 0051) including 
A modified layer forming step of forming a modified layer inside a workpiece  which is a III-N material such as GaN or AlGaN (para. 0005) by collecting a laser beam inside the workpiece, as Belle discloses forming a modified layer at a level in a substrate which is to be separated (para. 0051), which suggests that the laser beam is collected at the desired level in the substrate .  Although Belle discloses there may be an intermediate energy absorbing layer 24, Belle also discloses that the layer may instead preferably be in  the  III-N semiconductor layer (para. 0038),
A step in which the modified layer is melted by heating at a temperature less than that of the workpiece and equal to or more than that of the modified layer, as Belle discloses that the surrounding semiconductor substrate is not damaged, and Belle also discloses that the surrounding semiconductor substrate melts at a higher temperature than the modified layer (para. 0039)
And a separating step of separating the workpiece at the melted modified layer as a boundary, as Belle discloses laser lift off at the boundary, which Belle discloses is the modified layer (para. 0051).
Belle discloses the thickness of the modified layer larger than a surface roughness of an unmodified layer, as Belle discloses topology, which corresponds to roughness, of unmodified layer of 30 nm (para. 0011), and thickness of modified layer which corresponds to the absorbing layer or the intermediate layer (para. 0038) , as Belle discloses forming a modified layer at a level in a substrate which is to be separated (para. 0051), which suggests that the laser beam is collected at the desired level in the substrate .  Although Belle discloses there may be an intermediate energy absorbing layer 24, Belle also discloses that the layer may instead preferably be the  III-N semiconductor layer (para. 0038), a layer which Belle discloses to be preferable at least 50 nm and up to 500 nm (para. 0045), which satisfies the limitation of the modified layer larger than a surface roughness of an unmodified layer.
Belle suggests the laser beam is collected as stated above, although the collected is not explicitly stated, and Belle is silent with respect to scanning a laser beam in X and Y directions from a laser oscillator in a Z direction to collect the laser beam inside the wafer to form a modified layer therein comprising a plurality of modified portions continuous to each other in the X an Y directions, the modified layer has a shape with irregularities due to variation in the Z direction between individual modified portions of the plurality of modified portions and  thickness of each of the plurality of modified portions is larger than a difference in height between highest and lowest positions of an unmodified layer of the wafer, the unmodified layer has a shape with irregularities corresponding to the variation in the Z direction between the individual modified portions.
Ando, in the same field of endeavor of laser lifting off or peeling  (Abstract and para. 0071), and Ando also discloses collection of the laser beam, as Ando discloses forming the modified layer in a GaN substrate  by focusing the laser light position in a GaN substrate (para. 0056).
Yamamoto, in the same field of endeavor of irradiating a substrate with laser pulses to a focal position at a certain distance (Abstract), discloses ultrashort laser pulses such as femtosecond laser pulses (para. 0070)  which by causing carrier-phonon lattice vibrations causes phase transition such as melting and vaportization (para. 0070) and crack propagation (para. 0073).  Yamamoto also discloses the controlling crack propagation (para. 0059), the laser is focused at a certain depth of the substrate and laser marks are made at a certain distance from each other at that depth (para. 0057) and the laser can also be scanned at two different depths (par. 0079), which is a disclosure of more than one slice. Yamamoto also discloses a benefit of the method is to avoid damage o the semiconductor layers (para. 0077).  With respect to the irregularities corresponding to the variation in the Z direction, Yamamoto discloses in Fig. 12 the crack propagation I the depth or Z direction is best or graded “A” in the images in which the cracking shows the most roughness in the Z direction (Fig. 12 and para. 0073-0074) and is graded “C” or worst in the images in which the roughness in the Z direction is least (Fig. 12 and para. 0073-0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the focusing of the laser beam by collection as disclosed by Ando with the method disclosed by Belle because Ando discloses a step which is of art recognized suitability for an intended purpose (MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Yamamoto with the method disclosed by Belle in order to obtain the benefit disclosed by Yamamoto as stated above.
Re claim 4:  The combination of Belle and Ando and Yamamoto  discloses a pulse width of equal to or  more than 0.2 picoseconds and equal to or  less than 100 picoseconds, as Ando discloses femtosecond laser (para. 0028-0029), which is a femtosecond laser (para. 0029), and therefore the pulse width is in the femtosecond range and overlaps the recited spot size range, and therefore the recited range is obvious (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the laser disclosed by Ando with the method disclosed by Belle in order to obtain the benefit disclosed by Ando of avoiding damage to the GaN-based semiconductor which is not part of the modified layer by the laser irradiation (para. 0028).
Re claim 5:  The combination of Belle and Ando and Yamamoto   discloses the laser beam has a wavelength with a transmittance of 50% or more with respect to the workpiece, as Belle in view of Ando discloses the pulsed laser for which the wafer is transparent but absorbs where the laser is focused is used as stated above,  and Belle discloses the portions of the III-N semiconductor which is not converted to modified layer has a transmittance of 90% ( Belle, para. 0046) for the intermediate layer (para. 0046).  Belle discloses the intermediate layer may be GaN based or III-N semiconductor which is not converted to modified layer (para.  0038-0039).  In an embodiment, Belle discloses a layer 12 of for example AlGaN  (para. 0060) on a substrate 11 (para. 0060 and Fig. 5A), which is a disclosure that the III-N material which is not converted to modified layer material has a transmittance of at least 50%.  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 11:  The combination of Belle and Ando and Yamamoto discloses moving the wafer relative to the laser, as Ando discloses moving the stage(para. 0030), which is a disclosure of moving the wafer which is on the stage, and Ando also discloses moving the stage in the vertical direction (para. 0059) using a controller (para. 0059).

Claim(s)  6, 10, 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Belle (US 2012/0258554 A1) in view of Ando et al (US 2011/0039356 A1)(Ando”) and of Endo et al (US 2007/0004169 A1)(“Endo”) and of Tanaka et al (US 2020/0180082 A1)(“Tanaka”) and of Kagamida (US 5,582,536)  and  of Yamamoto et al (US 2020/0365758 A1)(“Yamamoto”).
Belle discloses a slicing apparatus as Belle discloses a method for separation of a modified layer  (para. 0051) including 
A modified layer forming step of forming a modified layer inside a workpiece  which is a III-N material such as GaN or AlGaN (para. 0005) by collecting a laser beam inside the workpiece, as Belle discloses forming a modified layer at a level in a substrate which is to be separated (para. 0051), which suggests that the laser beam is collected at the desired level in the substrate .  Although Belle discloses there may be an intermediate energy absorbing layer 24, Belle also discloses that the layer may instead preferably be in  the  III-N semiconductor layer (para. 0038),
A step in which the modified layer is melted by heating at a temperature less than that of the workpiece and equal to or more than that of the modified layer, as Belle discloses that the surrounding semiconductor substrate is not damaged, and Belle also discloses that the surrounding semiconductor substrate melts at a higher temperature than the modified layer (para. 0039)
And a separating step of separating the workpiece at the melted modified layer as a boundary, as Belle discloses laser lift off at the boundary, which Belle discloses is the modified layer (para. 0051).
Belle discloses the thickness of the modified layer larger than a surface roughness of an unmodified layer, as Belle discloses topology, which corresponds to roughness, of unmodified layer of 30 nm (para. 0011), and thickness of modified layer which corresponds to the absorbing layer or the intermediate layer (para. 0038) , as Belle discloses forming a modified layer at a level in a substrate which is to be separated (para. 0051), which suggests that the laser beam is collected at the desired level in the substrate .  Although Belle discloses there may be an intermediate energy absorbing layer 24, Belle also discloses that the layer may instead preferably be the  III-N semiconductor layer (para. 0038), a layer which Belle discloses to be preferable at least 50 nm and up to 500 nm (para. 0045), which satisfies the limitation of the modified layer larger than a surface roughness of an unmodified layer.
Belle suggests the laser beam is collected as stated above, although the collected is not explicitly stated, and Belle is silent with respect to scanning a laser beam in X and Y directions from a laser oscillator in a Z direction to collect the laser beam inside the wafer to form a modified layer therein comprising a plurality of modified portions continuous to each other in the X an Y directions, the modified layer has a shape with irregularities due to variation in the Z direction between individual modified portions of the plurality of modified portions and  thickness of each of the plurality of modified portions is larger than a difference in height between highest and lowest positions of an unmodified layer of the wafer, the unmodified layer has a shape with irregularities corresponding to the variation in the Z direction between the individual modified portions.
Ando, in the same field of endeavor of laser lifting off or peeling  (Abstract and para. 0071), and Ando also discloses collection of the laser beam, as Ando discloses forming the modified layer in a GaN substrate  by focusing the laser light position in a GaN substrate (para. 0056).
Endo, in the same field of endeavor of cleavage of semiconductor wafers (Abstract), discloses that the modified region 10d which is in the region which has been implanted with hydrogen has a roughness and the roughness of the active layer 10A is minimized by the splitting at the modified layer (para. 0065).
Tanaka, in the same field of endeavor of dividing semiconductor ingots (Abstract),l discloses by laser irradiation (para. 0005) of a semiconductor ingot (para. 0006) N layers of reformed material (para. 0009), which is a disclosure of forming modified layers, and by heating the refoemed layers (para. 0012), the heating using a heat source (para. 0034-0035).  Tanaka also discloses the laser scan while the stage 52 moves the ingot (para. 0023).  Tanaka also disclose moving the ingot while applying force to separate the slices (para. 008 and 0036) and moving the ingot can also be done while heating (para. 0023) and while maintaining the melting point of the melted semiconductor (para. 0034).
Tagamida in the same field of endeavor of slicing a wafer (Abstract), discloses a support for the ingot at the upper portion in which the slicing takes place (Fig. 1 and col. 4, lines 1-8), in which Kagamida discloses the ingot 10 is moved in a direction D into position for slicing and the holder or slider 20 holds the ingot around the top of the ingot , which position is above where the slice is cut, and provides protection from the portion of the ingot which is not cut.
It would have been obvious t one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the focusing of the laser beam by collection as disclosed by Ando with the arrangement disclosed by Belle because Ando discloses a step which is of art recognized suitability foe an intended purpose (MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have combined the disclosure made by Endo with the apparatus discloed by Belle in order to obtain the benefits disclosed by Endo.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Tanaka with the apparatus discloed by Belle because Tanaka discloses a heating arrangement by which the reformed layer can be melted (Tanaka, para. 0034) and by which ingot slices can be separated (Tanaka, para. 0035) which Tanaka discloses to be beneficial (Tanaka, para. 0036).
Yamamoto, in the same field of endeavor of irradiating a substrate with laser pulses to a focal position at a certain distance (Abstract), discloses ultrashort laser pulses such as femtosecond laser pulses (para. 0070)  which by causing carrier-phonon lattice vibrations causes phase transition such as melting and vaportization (para. 0070) and crack propagation (para. 0073).  Yamamoto also discloses the controlling crack propagation (para. 0059), the laser is focused at a certain depth of the substrate and laser marks are made at a certain distance from each other at that depth (para. 0057) and the laser can also be scanned at two different depths (par. 0079), which is a disclosure of more than one slice. Yamamoto also discloses a benefit of the method is to avoid damage o the semiconductor layers (para. 0077).  With respect to the irregularities corresponding to the variation in the Z direction, Yamamoto discloses in Fig. 12 the crack propagation I the depth or Z direction is best or graded “A” in the images in which the cracking shows the most roughness in the Z direction (Fig. 12 and para. 0073-0074) and is graded “C” or worst in the images in which the roughness in the Z direction is least (Fig. 12 and para. 0073-0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the focusing of the laser beam by collection as disclosed by Ando with the method disclosed by Belle because Ando discloses a step which is of art recognized suitability for an intended purpose (MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Yamamoto with the method disclosed by Belle in order to obtain the benefit disclosed by Yamamoto as stated above.
Re claim 10:  The combination of Belle, Ando, Endo, Tanaka, Kagamida and Yamamoto disclose the drive stage to form the layers by moving the ingot relative to the laser and apply a load to an indmost wafer and support the side of the ingot, as Tanaka discloses the laser scan while the stage 52 moves the ingot (para. 0023) and Tanaka also disclose moving the ingot while applying force to separate the slices (para. 0028 and 0036) an dmoving the ingot can also be done while heating (para. 0023) and maintaining the melting point of the melted semiconductor (para. 0034).  
Re claim 12:  The comgination of Belle, Ano, Endo, Tanaka, Kagamida and Yamamoto discloses the side surfaces of the wafers exposed, as Kagamida discloses in Fig. 1 the sides of the wafers exposed in the holder which moves in the direction D to lower the wafers into the slicer portion of the apparatus.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belle (US 2012/0258554 A1) in view of Ando et al (US 2011/0039356 A1)(“Ando”) and Yamamoto et al (US 2020/0365758 A1)(“Yamamoto”)  as applied to claim 1 above, and further in view of Uemura (US 2017/0348960 A1).
Belle in view of Ando and Yamamoto  discloses the limitations of claim 1 as stated above.  Belle in view of Ando and Yamamoto is silent with respect to the wafer is separated in a direction parallel to a scanning direction of the laser beam.
Uemura, in the same field of endeavor of laser lift off (Abstract), discloses using a roller referred to a first end support (para. 0007) and  which moves in a direction from the first end of a substrate to the second end of a substrate (para. 0007) and which includes a portion referred to as a first pillow (para. 0052) and which is used to carry out lift off by being applied in the x direction (para. 0082-0085 and Fig. 11).  Umemura also discloses a load applied to the end of the workpiece by the plate 11 (para. 0046 and Fig. 4 B1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Uemura with the method  disclosed by Belle in view of Ando and Yamamoto in order to obtain the benefit of completely separating the layers which are desired to be separated (Uemura para. 0099).


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belle (US 2012/0258554 A1) in view of Ando et al (US 2011/0039356 A1)(“Ando”) and Yamamoto et al (US 2020/0365758 A1)(“Yamamoto”) as applied to claim 6 above, and further in view of Sawada (US 2002/0115235 A1) and of Yamashita (US 2007/0012666 A1).
Belle in view of Ando and Yamamoto  discloses the limitations of claim 6 as stated above.  Belle in view of Ando and Yamamoto is silent with respect to an adhesive sheet in the separation section.
Sawada, in the same field of endeavor of holding a substrate on a table with an adhesive sheet (Abstract), discloses holding a substrate on an x-y table using an adhesive sheet, and heating the table by a built-in heater, and the table has translation (para. 0056 ).
Yamashita, in the same field of endeavor of laser processing a substrate on an x-y table (Abstract and para. 0029), discloses an x-y table includes movement of the table (para. 0029).


It would have been obvious  to one of ordinary skill in the art before the effective filing date of the claimed invention to have included holding a substrate using adhesive layer as disclosed by Sawada in the device and method disclosed by Belle in view of Ando and Yamamoto because Sawada and Yamashita discloses an arrangement well known in the art for an intended purpose (MPEP 2144.07).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895